Citation Nr: 1126448	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for IgA deficiency.

2.  Entitlement to a compensable initial rating for left knee sprain with Baker's cyst, for the period before June 18, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for left knee sprain with Baker's cyst, for the period from June 18, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which inter alia, denied service connection for IgA deficiency and granted service connection for residuals of a left knee sprain with an assigned noncompensable initial disability rating, effective January 14, 2007.  A timely appeal as to those issues was filed in March 2007.

The Veteran's appeal also initially included the issues of service connection for celiac disease, service connection for thyroiditis, and service connection for glaucoma.  However, the Veteran's claims of service connection for thyroiditis and glaucoma were not preserved for appeal in the Veteran's September 2007 substantive appeal.  Further, the Veteran has not indicated that she wishes to continue her appeal as to those issues.  The Veteran's claim of service connection for celiac disease was granted in full in a July 2009 rating decision.  Under the circumstances, these additional issues are not presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2007 substantive appeal, the Veteran requested that a Central Office hearing be scheduled in this matter, to be held at the Board's offices in Washington, D.C.  Accordingly, a Central Office hearing was scheduled to be held in June 2011.  Notice to that effect was mailed to the Veteran in May 2011 as well as a telephoned automated voice reminder of the scheduled hearing.  In a May 2011 telephone conversation with a Board representative, the Veteran advised that, in lieu of her scheduled Central Office hearing, she wishes to proceed with a video conference hearing to be held from the VA medical facility in Hampton, Virginia. The Veteran has not withdrawn this hearing request.  Under the circumstances, the Veteran should be scheduled for a video conference hearing, in accordance with 38 C.F.R. §§ 20.700 and 20.704.  To the extent that adequate physical resources and personnel are available for the support of a video conference hearing at the VA medical facility in Hampton, Virginia, the Veteran should be permitted to attend the scheduled video conference from that location.  Otherwise, the video conference should be scheduled to be held from the Veteran's local RO.  38 C.F.R. § 20.705.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing, with a Veterans Law Judge (VLJ) of the Board.  If adequate physical resources and personnel are available at the VA medical facility in Hampton, Virginia for the support of a video conference hearing, the Veteran should be permitted to attend the scheduled video conference from that location.  Otherwise, the video conference should be scheduled to be held from the Veteran's local RO.  Consistent with 38 C.F.R. § 20.704(b), the Veteran should be notified in writing of the date, time and location of the scheduled hearing.

After the hearing is conducted, or, if the Veteran withdraws her hearing request, or, if the Veteran fails to report for the scheduled hearing without requesting that it be rescheduled under 38 C.F.R. § 20.704(c), the claims file should then be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


